DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 09/17/2021 has been entered. Claims 1-6, 8, 10-14, 16, 18, and 20 are now allowable based on applicant’s amendments and arguments. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8, 10-14, 16, 18, and 20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“determine a pair of quadrants based on the pulse signal, determine a rotary angle based on the pulse signal and the second set of signals from the second bridge circuit by correlating the pair of quadrants to the second set of signals, and generate an output torque value based on the rotary angle for controlling a motor” with respect to claim 1,

“determining a pair of quadrants from based on the pulse signal; determining, with the electronic processor, a rotary angle based on the pulse signal and the second set of signals from the second bridge circuit by correlating the pair of quadrants to the second set of signals; and controlling a motor based on the rotary angle” with respect to claim 11, and

“determining a pair of quadrants based on the pulse signal;Application No. 16/087,353Page 5 of 7 Response to June 22, 2021 Office Action Attorney Docket No. 022896-3184-USO1 
determining a rotary angle based on the pulse signal and the second set of signals from the second bridge circuit by correlating the pair of quadrants to the second set of signals; and controlling a motor based on the rotary angle” with respect to claim 18.

Examiner believes that none of the prior art teaches the above limitations, which are neither inherent nor obvious. Therefore, the claims are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846